Taylor, Justice.
This appeal is from an Order of the Circuit Court sustaining respondent’s demurrer to appellants’ complaint wherein they sought to restrain the City of Camden from condemning certain property owned by the petitioners for the purpose of establishing an off-street municipal parking lot.
The Order sustaining the demurrer was based upon the following grounds:
“1. That injunction is not available against the Respondent in its exercise of governmental authority and the Complaint fails to allege facts from which it can be inferred that the Respondent or any of its officers and/or agents are unlawfully performing a ministerial duty.
“2. That the Act setting out the form of condemnation sets forth that said procedure is exclusive and there are no allegations in the Complaint that said Act of the Legislature nor the legislative grant of authority to the Respondent to establish a municipal parking lot is unconstitutional.”
In passing thereon the hearing Judge held that the validity of the Off-Street Parking Facilities Act, March 26, 1954, 48 Statutes at Large, page 1771, was recognized in Sammons v. City of Beaufort, 225 S. C. 490, 83 S. E. (2d) 153, and that the complaint under consideration “is insufficient to raise issues beyond the scope of the procedural act” and we find no error therein.
Therefore, all exceptions are dismissed and the Order appealed from is affirmed.
Affirmed.
Stukes, C. J., and Oxner, Legge and Moss, JJ., concur.